 



Exhibit 10.65

FIRST AMENDMENT TO THE
STARWOOD HOTELS & RESORTS WORLDWIDE, INC.
1999 ANNUAL INCENTIVE PLAN FOR CERTAIN EXECUTIVES

          Amendment, dated as of December 17, 2003, to the Starwood Hotels &
Resorts Worldwide, Inc. 1999 Annual Incentive Plan for Certain Executives (the
“Plan”).

          WHEREAS, the Compensation and Option Committee of the Board of
Directors of Starwood Hotels & Resorts Worldwide, Inc. (the “Corporation”) has
determined that it is advisable and in the best interests of the Corporation
that the Plan be amended as set forth in this First Amendment.

          NOW, THEREFORE, the Corporation hereby amends the plan as follows:



  1.   The definition of “Participant” in section 1 of the Plan is hereby
amended in its entirety as follows:         "Participant – Shall mean the
Chairman and/or Chief Executive Officer, the President and/or Chief Operating
Officer, and any other officer of the Company who is designated by the Committee
at any time ending on or before the 90th day of each Performance Period as a
Participant in this Plan.”     2.   Section 7 of the Plan is hereby amended by
adding the following paragraph:         “7.9 Term of Plan. The Plan shall
terminate on the close of business on May 26, 2009.”     3.   Except as
otherwise specifically set forth herein, all terms and provisions of the Plan
shall remain in full force and effect and shall be unmodified by the
effectiveness of this First Amendment.     4.   All capitalized terms used in
this First Amendment and not otherwise defined herein shall have the respective
meanings assigned thereto in the Plan.

          IN WITNESS WHEREOF, Starwood Hotels & Resorts Worldwide, Inc. has
adopted this First Amendment to the 1999 Annual Incentive Plan for Certain
Executives effective as of the date hereof.

              STARWOOD HOTELS & RESORTS WORLDWIDE, INC.
 
 
       

  By:    

     

--------------------------------------------------------------------------------


  Name:    

  Title:    

